department of the treasury internal_revenue_service xx date address addre sec_501 person to contact identification_number contact telephone number in reply refer to te_ge review staff ein release number release date date legend org organization name org address dear this is a final adverse determination_letter as to org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are also not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose for private benefit and its earnings inure to the benefit of the founders of the organization based upon these reasons your sec_501 tax exempt status is revoked effective january 20xx you have signed form_6018 consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file form_1120 us corporation income_tax return for all open years with the appropriate service_center indicated in the instructions for the return processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office n los angeles street stop 6710la los angeles ca taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations a - tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service exempt_organizations capitol street fresno ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax a united determination or extend the time fixed by law that you have to file a petition in states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely francisco n favila revenue_agent enclosures publication publication report of examination letter catalog number 34809f form 886a department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items name of taxpayer december 20xx org _ ein legend org organization name secretary secretary companies co-4 co-3 co-2 co-5 xx date city city state state founder founder co-6 co-7 co-8 founder-1 founder-1l 6m co- 7h issue should the tax exempt status granted to org be revoked due to the manner in which the organization is operating facts org the org was granted tax exempt status from federal_income_tax under internal_revenue_code irc a as an organization described in sec_501 c in may 19xx the org’s primary exempt_purpose is to rescue abandoned horses bound for slaughter provide medical attention if needed and make efforts to place the rescued horses with caring families the org provided very minimal income and expense records during the examination conducted in april of 20xx for the period ending december 20xx according to the executive director the org was a victim of a burglary in which record files were stolen the org provided a copy of a county of city sherriff's department supplementary loss report stating that files were stolen the report was completed and signed by the executive director on may 20xx the co-1 credit card statements the org provided showed questionable and unsupported purchases the questionable purchases were made at retailers that do not provide services or merchandise that would further the org’s exempt_purpose some of the listed retailers were co-2s t shirt and co-3 co-4 co-5 and co-6 the org provided copies of documents related to stolen checks that were deposited into the org’s checking account the two checks in question total dollar_figure the copies of the checks clearly show that the intended payee’s name was crossed out and the initials org were entered on one check and org on the other the report shows that founder the founder of the org stated that the checks were stolen by her former roommate a copy of a co-7 letter dated august 20xx and addressed to the org stated that the org’s checking account received credit for at least one of the checks on june 20xx the letter also stated that because the bank received a forgery claim against the check deposited into the org’s account the bank was withdrawing dollar_figure from the same account form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treastiy - internal_revenue_service schedule no or exhibit year period ended name of taxpayer explanation of items december 20xx org_ ein a copy of the org’s co-7 statement covering the period ending on june 20xx showed that a dollar_figure deposit was made on june 20xx the statement’s daily balance summary shows a dollar_figure balance on june and a dollar_figure balance on june 20xx the org’s president stated that the org received several co-8 travelers checks as donations but could not recall the exact number or time frame the founder purchased a washing machine and a dryer from sears with the checks the checks were later determined to be forgeries and the founder was soon after arrested the founder was convicted among other charged of two counts of penal code on february 20xx in the superior court of state county of city case number penal code states that a person making passing or possessing of fictitious or altered checks with the intent to defraud is guilty of forgery the current executive director provided copies of the minutes of the organizational meeting that took place on march 20xx according to the document secretary attended the meeting and serves as the org’s secretary secretary is the cpa who completed the org’s second 20xx amended f990 secretary said that he did not attend the meeting and is not serving as the secretary or any other position in the org law sec_501 states that an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 states that corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_6001 provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such form 886-a rev department of the treasury - internal_revenue_service page -2- department ot the treasuty - internal_revenue_service schedule no or exhibit rane sec_86a name of taxpayer org_ ein explanation of items year period ended december 20xx person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_5603 provides that any person required by this chapter other than subchapters f and g or regulations issued pursuant thereto to keep or file any record return report summary transcript or other document who with intent to defraud the united_states shall fail to keep any such document or to make required entries therein or make any false entry in such document or cancel alter or obliterate any part of such document or any entry therein or destroy any part of such document or any entry therein or hinder or obstruct any internal revenue_officer from inspecting any such document or taking any abstracts there from or fail or refuse to preserve or produce any such document as required by this chapter or regulations issued pursuant thereto or who shall with intent to defraud the united_states cause or procure the same to be done shall be fined not more than dollar_figure or imprisoned not more than years or both for each such offense government’s position the org was unable to provide the necessary records as required by sec_6001 although it is possible that the records were stolen it is very improbable the police report is not a confirmation by the police that the records were stolen but rather serves as a record provided by the victim as to what was supposedly stolen the limited expense records show that private_inurement exists the founder made purchases for personal benefit utilizing the org’s credit card the stolen checks are also inurement to the founder the stolen checks were deposited into the org’s checking account on june 20xx the founder was aware of the theft by july 20xx or possibly earlier when the police made contact the bank statement cut off date was june 20xx as a result the bank statement would have been mailed to the org in late june and in the org’s possession by early july 20xx even in the unlikely possibility that the founder was unaware of stolen checks and their subsequent deposit to the org’s checking account prior to july 20xx the founder did not return the money to the appropriate owner once she became aware of the theft a forgery claim had to be filed by the victim and bank had to withdraw the money from the org’s checking account and return it to the owner on august 20xx it is evident that despite being aware of the theft and the police intervention the founder was not compelled to return the stolen funds on her own the fictitious travelers checks supposedly received by the org negotiated by the founder may also be considered inurement the org’s president and executive director were unable or unwilling to provide all the pertinent facts during the examination but it is a fact that the court form 886-acrev department of the treasury - internal_revenue_service page -3- fvoyasn sec_86a name of taxpayer explanation of items year period ended department of the ‘lreasury - internal_revenue_service schedule no or exhibit december 20xx org ein convicted the founder of forgery related to the travelers checks considering the facts and circumstances regarding the traveler’s checks it is very probable that the org’s name was used by the founder as the payee on the forged checks although not outside the realm of possibility it is very unlikely that a person forged the traveler’s checks and then made a charitable_contribution to the org it is also very unlikely that a person unknowingly receiving a forged check would be convicted of forgery the purchase of a washer and a dryer by the founder with the donated funds is considered inurement the executive director provided false documents related to a board_of directors meeting during the examination the question of whether or not the facts and circumstances in this particular case may or may not meet all the criteria in sec_5603 is not being addressed in this report given the manner in which the org is operating and considering the facts and circumstances it is the government’s position that the tax exempt status granted to the org be revoked taxpayer’s position the tax payer did not provide a written response to the propose revocation on october 20xx founder-1 called to say that he was not going to respond to the l3618 but that he agreed with the revocation poa poa signed f6018 on october 20xx conclusion org’s tax exempt status will be revoked form 886-a rev department of the treasury - internal_revenue_service page -4-
